Citation Nr: 0318601	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  97-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by painful joints, claimed as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by shortness of breath, claimed as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by a dry cough, claimed as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a disability 
manifested by upper respiratory tract infections, claimed as 
due to an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by low back pain, to include as due to an 
undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by upper back pain, to include as due to an 
undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by painful hands and feet, to include as due to an 
undiagnosed illness.

8.  Entitlement to service connection for a disability 
manifested by major depression, to include as due to an 
undiagnosed illness.

9.  Entitlement to service connection for a left foot sprain.

10.  Entitlement to service connection for a right foot 
sprain.

11.  Entitlement to service connection for fallen arches.

12.  Entitlement to service connection for torticullis with 
cervicodorsal myositis.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On December 2, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
types of examinations:  orthopedic, 
respiratory, and psychiatric, to 
determine the current nature and etiology 
of any joint, respiratory and depressive 
disorders, respectively.  Send the claims 
folder to the examiners for review.

Regarding the orthopedic examination, 
indicate that the examiner should furnish 
an opinion with respect to each currently 
present disability (diagnosed or 
otherwise claimed) pertaining to the 
joints, to include to the spine (neck, 
upper and lower back), hands, and feet, 
as to whether it is at least as likely as 
not that such is etiologically related to 
trauma sustained in service, notations in 
service (in September and December 1988 
as to left and right foot sprain/strain, 
and in June 1989 as to fallen arches and 
torticullis with cervicodorsal myositis), 
or is otherwise etiologically related to 
the veteran's period of active service 
from January 1987 to July 1991.  Inform 
the examiner that complete rationales for 
the opinions should be set forth in the 
examination report.

Regarding the respiratory examination, 
indicate that the examiner should furnish 
an opinion with respect to each currently 
present disability (diagnosed or 
otherwise claimed) to include that 
manifested by any shortness of breath, 
dry cough, and respiratory tract 
infections, as to whether it is at least 
as likely as not that such is 
etiologically related to the notations in 
service (in May and June 1988 as to a dry 
cough and upper respiratory tract 
infection), or is otherwise etiologically 
related to the veteran's period of active 
service from January 1987 to July 1991.  
Inform the examiner that complete 
rationales for the opinions should be set 
forth in the examination report.

Regarding the psychiatric examination, 
indicate that the examiner should furnish 
an opinion as to whether it is at least 
as likely as not that any currently 
present psychiatric disability (diagnosed 
or otherwise claimed), to include 
depression, is etiologically related to 
the veteran's period of active service 
from January 1987 to July 1991.  Inform 
the examiner that complete rationales for 
the opinion should be set forth in the 
examination report.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





